11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Brian Keith Wall,                            * From the County Court
                                              of Ector County,
                                              Trial Court No. 15-4640.

Vs. No. 11-16-00179-CR                       * November 30, 2016

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has considered Brian Keith Wall’s motion to withdraw his notice
of appeal and concludes that the motion should be granted.         Therefore, in
accordance with this court’s opinion, the appeal is dismissed.